UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON ELEAZOR JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:12-cr-00007-H-1)


Submitted:   September 30, 2013           Decided:   October 9, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon    Eleazor           Jackson    appeals      his    conviction       for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006).                  Jackson contends that the district

court erred in admitting into evidence the audio portion of a

recording of his post-arrest interview with police.                               Jackson’s

sole claim is that the audio had no probative value and was

unduly prejudicial.           We affirm.

              Federal        Rule     of     Evidence      103     requires       that,    to

preserve      for   appellate        review     an    objection      to    evidence,       the

objection must be specific, timely, and of record.                              See United

States v. Cabrera-Beltran, 660 F.3d 742, 751 (4th Cir. 2011)

(“An    objection       to    the     admission       of     evidence      must    be     both

specific and timely.”); United States v. Parodi, 703 F.2d 768,

783    (4th    Cir.   1983)         (holding       party    must   “object        with    that

reasonable      degree       of   specificity        which    would      have     adequately

apprised the trial court of the true basis for his objection and

would have clearly stated the specific ground now asserted on

appeal”)      (internal       quotation       marks,       citation,      and   alteration

omitted).      We find that Jackson failed to object to the evidence

on the specific ground that he now asserts on appeal.

              We review unpreserved evidentiary objections for plain

error.        See   Cabrera-Beltran, 660 F.3d    at    751.        Under     this

standard of review, Federal Rule of Criminal Procedure 52(b)

                                               2
“authorizes an appeals court to correct a forfeited error only

if (1) there is an error, (2) the error is plain, and (3) the

error affects substantial rights.”                 Henderson v. United States,

133   S.   Ct.   1121,    1126   (2013)         (internal     quotation      marks   and

brackets omitted).        Because Rule 52(b) is permissive, we                  should

correct the error only if it “seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                        Id. at

1127 (internal quotations marks and brackets omitted).

            After     reviewing      the    record,      we     conclude     that    the

district    court   did    not    commit        plain   error    in   admitting      the

recording of Jackson’s interview.                  Accordingly, we affirm the

district    court’s      judgment.         We    dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                           3